Case: 19-10181      Document: 00515248843         Page: 1    Date Filed: 12/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                    No. 19-10181                  December 26, 2019
                                  Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ANTONIO SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-213-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Juan Antonio Sanchez appeals the 30-month term of imprisonment
imposed following his conviction of being found in the United States without
permission following removal. He argues that his sentence is substantively
unreasonable because the district court varied upward from his advisory
guidelines range based primarily on petty criminal conduct committed when
he was a juvenile.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10181     Document: 00515248843      Page: 2   Date Filed: 12/26/2019


                                  No. 19-10181

      We review criminal sentences, including those based on variances, for
reasonableness. Gall v. United States, 552 U.S. 38, 49-51 (2007). We “consider
the substantive reasonableness of the sentence imposed under an abuse-of-
discretion standard . . . tak[ing] into account the totality of the circumstances.”
Id. A sentence that varies from the guidelines range “unreasonably fails to
reflect” the 18 U.S.C. § 3553(a) factors if “it (1) does not account for a factor
that should have received significant weight, (2) gives significant weight to an
irrelevant or improper factor, or (3) represents a clear error of judgment in
balancing the sentencing factors.” United States v. Diehl, 775 F.3d 714, 724
(5th Cir. 2015).
      Sanchez has not shown that the district court gave significant weight to
an improper factor by considering his juvenile adjudications and unadjudicated
juvenile criminal conduct. A district court may consider a defendant’s criminal
history in imposing a non-Guideline sentence. United States v. Smith, 440 F.3d
704, 709 (5th Cir. 2006).
      Nor has Sanchez shown that the district court made a clear error of
judgment in balancing the sentencing factors by giving too much weight to his
criminal history.    The totality of the circumstances in Sanchez’s case,
considered in light of the § 3553(a) factors, supports the sentence imposed. See
Gall, 552 U.S. at 51; Diehl, 775 F.3d at 724. We defer to the district court’s
determination that those factors, on the whole, justify the extent of the
variance, which is within the range of upward variances this court has affirmed
in the past. See e.g., United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir.
2008); United States v. Mejia-Huerta, 480 F.3d 713, 717, 723 (5th Cir. 2007).
      The judgment of the district court is AFFIRMED.




                                        2